Appeal by the defendant from a judgment of the County Court, Westchester County (Berry, J.), rendered August 23, 1994, convicting him of rape in the first degree (8 counts), sodomy in the first degree (6 counts), and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80), nor did it constitute cruel and unusual punishment.
The defendant’s remaining contentions, including those set forth in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.